Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20         PageID.178   Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RAHMANH KEITH SHAW,
                                             Case No. 2:20-cv-10666
             Petitioner,
                                             HONORABLE STEPHEN J. MURPHY, III
v.

RANDEE REWERTS,

             Respondent.
                                 /

                 OPINION AND ORDER GRANTING
              PETITIONER'S REQUEST FOR A STAY [1]
      AND CLOSING THE CASE FOR ADMINISTRATIVE PURPOSES

      On March 11, 2020, Petitioner Rahmanh Keith Shaw, a Michigan prisoner

incarcerated at the Carson City Correctional Facility in Carson City, Michigan, filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF 1. The

petition includes a request for a stay while Petitioner pursues state remedies for

claims that were not raised, or were improperly raised, in state court. Id. at 9. For

the following reasons, the Court will grant the request for a stay and will

administratively close the case while Petitioner exhausts his state remedies.

                                 BACKGROUND

      The habeas petition and exhibits indicated that, on May 16, 2016, Petitioner

pleaded guilty in Livingston County Circuit Court to the following offenses: three

counts of using a computer to commit a crime, in violation of Mich. Comp. Laws

§ 752.796, three counts of identity theft, in violation of Mich. Comp. Laws § 445.67,

one count of receiving and concealing stolen property valued at more than $1,000, but



                                         1
Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20             PageID.179     Page 2 of 6



less than $20,000, in violation of Mich. Comp. Laws § 750.535(3)(a), and one count of

organized retail crime, in violation of Mich. Comp. Laws § 752.1084. ECF 1, PgID 2.

Petitioner subsequently moved to withdraw his guilty plea, but on September 16,

2016, the trial court denied his motion and sentenced him to eight to thirty years in

prison. Id. at 2, 4.

        In an application for leave to appeal, Petitioner argued, through counsel, that

the trial court erred by (1) denying his motion to withdraw his guilty plea and (2)

incorrectly scoring two offense variables of the Michigan sentencing guidelines. Id. at

5. Petitioner also argued, in a pro se application for leave to appeal, that: (1) an officer

relied on racial profiling when investigating the case; (2) trial counsel was ineffective

for advising him to lie under oath to obtain a plea agreement and for failing to mount

a defense that there was insufficient evidence to support the charge of using a

computer to commit a crime; and (3) there was insufficient evidence to convict him of

using a computer to commit a crime because no such crimes were committed in

Livingston County. Id. at 6–7. The Michigan Court of Appeals granted Petitioner

leave to appeal only the sentencing guidelines issue. See id. at 7 (quoting the April

21, 2017, Michigan Court of Appeals order). In a subsequent order, the Michigan

Court of Appeals affirmed Petitioner's convictions and sentence. See People v. Shaw,

No. 337313, 2018 WL 3074315 (Mich. Ct. App. June 21, 2018). Although the Court of

Appeals noted that Petitioner's pro se claims were outside the scope of the appeal, the

court nevertheless addressed the claims and found that they lacked merit. See id. at

*3–4.




                                             2
Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20            PageID.180    Page 3 of 6



      Petitioner again raised his claims in an application for leave to appeal the

Michigan Court of Appeals decision to the Michigan Supreme Court. ECF 1, PgID 8.

On December 21, 2018, the Michigan Supreme Court denied leave to appeal. See

People v. Shaw, 503 Mich. 932 (2018).

      On March 11, 2020, Petitioner filed his habeas corpus petition through counsel.

ECF 1. He argued that: (1) an officer engaged in racial profiling during the

investigation of the crimes; (2) his trial attorney provided ineffective assistance by (a)

encouraging him to lie and say that his use of a computer to commit a crime was

committed in Livingston County, (b) failing to allege that Petitioner's plea was

involuntary due to counsel's own ineffectiveness, and (c) failing to inform Petitioner

that he would waive a Fourth Amendment claim by pleading guilty; and (3) his

appellate counsel was ineffective for failing to raise Petitioner's pro se issues on

appeal and for not providing Petitioner with clerical help and procedural advice for

his pro se application for leave to appeal. Id. at 10–13.

                                 LEGAL STANDARD

      The exhaustion doctrine requires state prisoners to give the state courts an

opportunity to act on their claims before they present their claims to a federal court

in a habeas corpus petition. See 28 U.S.C. § 2254(b)(1), (c); O'Sullivan v. Boerckel, 526

U.S. 838, 842 (1999). This requirement is satisfied if the prisoner "invok[ed] one

complete round of the State's established appellate review process," including a

petition for discretionary review in the state supreme court "when that review is part

of the ordinary appellate review procedure in the State[.]" O'Sullivan, 526 U.S. at

845, 847. To properly exhaust state remedies, a prisoner must fairly present the


                                            3
Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20           PageID.181     Page 4 of 6



factual and legal basis for each of his claims to the state courts before raising the

claims in a federal habeas corpus petition. Wagner v. Smith, 581 F.3d 410, 414–15

(6th Cir. 2009).

       A federal district court normally must dismiss a "mixed" petition, that is, one

containing both exhausted and unexhausted claims. Rose v. Lundy, 455 U.S. 509, 510,

522 (1982). But because the Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA") has a one-year statute of limitations for habeas petitioners, the Supreme

Court approved a stay-and-abeyance procedure for a limited class of habeas petitions,

which permits the Court to hold a habeas petition in abeyance while the petitioner

returns to state court to pursue state-court remedies for previously unexhausted

claims. Rhines v. Weber, 544 U.S. 269, 275–78 (2005). "Once the petitioner exhausts

his state remedies, the [Court may] lift the stay and allow the petitioner to proceed

in federal court." Id. at 275–76. This stay-and-abeyance procedure normally is

available only when (1) the petitioner had good cause for the failure to exhaust his

state remedies first in state court, (2) the unexhausted claims are potentially

meritorious, and (3) the petitioner is not engaged in intentionally dilatory litigation

tactics. Id. at 277–78. If the prisoner satisfies those conditions, the Court should stay

the petition. Id. at 278.

                                    DISCUSSION

       Here, Petitioner sought a stay so that he could pursue some of the pro se claims

that he presented to the state courts because the Michigan Court of Appeals stated

on appeal that his pro se claims were not properly before the Court. ECF 1, PgID




                                           4
Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20           PageID.182    Page 5 of 6



7–9. Petitioner alleged that, in an abundance of caution, he should return to state

court and re-raise those issues and possibly other issues. Id. at 9.

      It appears that Petitioner did not raise all his sub-claims about trial counsel

or his claim about appellate counsel in the Michigan Court of Appeals or in the

Michigan Supreme Court. But a dismissal of the habeas petition while Petitioner

pursues state remedies for his unexhausted claims could result in a subsequent

petition being barred by AEDPA's one-year statute of limitations. See 28 U.S.C. §

2244(d).

      And Petitioner alleged that his appellate attorney was ineffective for failing to

raise his pro se claims on direct appeal, which, in conjunction with the substance of

the claims, established good cause for his failure to exhaust. See, e.g., Wright v.

Trombley, No. 07-CV-10965, 2007 WL 4181316, at *3 (E.D. Mich. Nov. 27, 2007).

Further, his unexhausted claims are potentially meritorious, and he is not engaged

in dilatory litigation tactics. The Court will therefore grant Petitioner's request for a

stay while he exhausts his state-court remedies. Nothing in this order shall be

construed as an adjudication of Petitioner's claims. The Court also declines to

determine whether any of Petitioner's claims will be barred from substantive review

if and when he returns to federal court following his pursuit of additional state-court

remedies.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Petitioner's request to stay the

case and to hold his habeas petition in abeyance [1] is GRANTED.




                                           5
Case 2:20-cv-10666-SJM-PTM ECF No. 2 filed 07/22/20       PageID.183   Page 6 of 6



      IT IS FURTHER ORDERED that Petitioner shall RETURN to state court

within SIXTY DAYS of this order if he has not already done so.

      IT IS FURTHER ORDERED that if Petitioner is unsuccessful in state court,

he must FILE an amended habeas corpus petition and a motion to reopen the case

within SIXTY DAYS of exhausting state remedies.

      IT IS FURTHER ORDERED that the Clerk of the Court shall STAY and

ADMINISTRATIVELY CLOSE the case.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: July 22, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 22, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        6
